Citation Nr: 0636378	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), to include 
entitlement to an extraschedular evaluation.

4.  Entitlement to a higher initial evaluation for shrapnel 
wound scars of the right arm and right shoulder currently 
evaluated as 0 percent disabling (noncompensable). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
with a disability evaluation of 30 percent effective August 
13, 2003, granted service connection for shrapnel wound scars 
of the right forearm and the right shoulder with a 
noncompensable disability evaluation effective August 13, 
2003, and denied service connection for bilateral hearing 
loss and tinnitus.  The RO decision in April 2005 increased 
the veteran's disability rating for PTSD from 30 percent to 
50 percent effective August 13, 2003.  See AB v. Brown, 6 
Vet. App. 35 (1993) (After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the veteran withdrew his request for a 
travel Board hearing which was received by the RO in August 
2005.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not present 
during service and the medical evidence is against a causal 
link between his hearing loss and any remote incident of 
service, to include acoustic trauma.

2.  The veteran's tinnitus was not present during service and 
the medical evidence is against a causal link between his 
tinnitus and any remote incident of service, to include 
acoustic trauma.    

3.  The veteran's PTSD is manifested by mood disturbances 
such as depression, anxiety, irritability, and lack of 
motivation; recurrent flashbacks, nightmares, and intrusive 
thoughts; chronic sleep disturbances; hypervigilance; flat 
affect; infrequent suicidal thinking; difficulty dealing with 
stress; and impaired social and family relations, all 
resulting in moderate to severe social and occupational 
impairment.

4.  The veteran's PTSD does not present an exceptional or 
unusual disability picture.

5.  The veteran's right arm and shoulder scars are hardly 
visible with no adhesion, limitation of motion or function; 
the scars also are not objectively tender or painful on 
examination, and are not unstable or deep.

6.  Range of motion of veteran's right arm, wrist and 
shoulder are within normal limits with no metallic fragments 
in soft tissue areas.   

   
CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A.  §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 and 3.385 (2006). 

2.  Chronic tinnitus was not incurred or aggravated by active 
service.  38 U.S.C.A. § 1101, 1110, 1154(b), 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303 (2006).

3.  The criteria for an initial rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

4.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for PTSD.  
38 C.F.R. § 3.321(b) (2006). 

5.  An initial compensable rating for shrapnel wound scars of 
the right arm and right shoulder is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3. 321, 4.1-4.3, 4.10, 4.118, Diagnostic Codes 7801-7805 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Hearing loss and tinnitus  

In August 2003, the veteran initiated his claims for service 
connection for hearing loss and tinnitus.  In a February 2005 
statement, he indicated that his current hearing loss and 
tinnitus are the result of acoustic trauma sustained while 
participating in over 19 incidents of close quarters combat 
with the enemy.  At the RO hearing in May 2004, the veteran 
indicated that one of the sources of his hearing loss was 
artillery fire.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.   

Here, the veteran currently has bilateral hearing loss of a 
level that is considered a disability under 38 C.F.R. 
§ 3.385.  This is clearly shown in the November 2003 VA 
audiological examination report.  What is not shown by this 
examination report, or, unfortunately, by any other medical 
evidence in the veteran's claims file, is a link between the 
veteran's period of service and his current bilateral hearing 
loss and tinnitus.   

The veteran's service medical records are absent evidence 
that he was diagnosed with hearing loss and tinnitus during 
service.  While the veteran's entrance examination report was 
not with the veteran's service medical records, the veteran's 
other service medical records fail to indicate that the 
veteran experienced hearing loss and tinnitus during his 
period of military service.  In fact, the veteran's 
separation examination in March 1971 failed to indicate the 
onset of hearing loss and tinnitus.   

The Board finds that the veteran's post-service medical 
records indicate that the veteran was first diagnosed with 
hearing loss in April 1973, almost 2 years after being 
discharged from military service.  The December 2004 VA 
audiological report interpreted the results of the April 1973 
audiological report and found high frequency hearing loss, 
greater in the left ear.  Consequently, there is no 
presumption that the veteran's bilateral hearing loss was 
incurred during service because his hearing loss was not 
diagnosed within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§3.307, 3.309.   

It is clear the veteran was exposed to acoustic trauma 
(noise) during combat service. The veteran's DD-214 shows 
that his military occupational specialty (MOS) was Lt. Wpns 
Infantryman - a position that likely exposed him to acoustic 
trauma. The veteran's DD Form 214 also indicates that he 
received a Purple Heart and the Combat Infantry Badge which 
corroborates that he participated in combat in Vietnam.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).

The fact that the veteran experienced acoustic trauma in 
service is verified by buddy statements submitted in April 
2004 on behalf of the veteran by a sergeant who served with 
the veteran in Vietnam and from the veteran's former Company 
Commander.  

While the Board concedes that the veteran did indeed suffer 
acoustic trauma from noise exposure during service, the 
medical evidence of record does not support a finding that 
the veteran's current hearing loss and tinnitus are related 
to service.  The only medical evidence on record in this 
regard is the VA medical opinion report dated December 2004.  
The Board notes that the December 2004 VA medical examination 
report used the results of audiological testing conducted in 
November 2003 to render an opinion on the nature and etiology 
of the veteran's hearing loss and tinnitus.  The November 
2003 audiological examination report indicated that the 
examiner found bilateral hearing loss and tinnitus; however, 
the examiner was unable to render an opinion on the nature 
and etiology of the veteran's hearing loss and tinnitus 
because the veteran's claims file was unavailable.  The 
December 2004 VA audiological report indicated that the 
veteran's bilateral hearing loss and tinnitus were not likely 
the result of military service.  After reviewing the 
veteran's claims file, the examiner concluded:

Vet's hearing test on discharge shows 
normal hearing.  The first hearing test 
post service was dated 4/11/1973.  It 
showed a high frequency hearing loss, 
greater in the left ear.  That loss would 
not have been at the 10 percent 
disability level.  Since the Vet's 
discharge hearing test was normal and he 
has an extensive history of occupational 
noise exposure, it is not likely that the 
current hearing loss is a result of 
military service.  Vet reports more 
recent onset of tinnitus.  Therefore, it 
is not likely that the tinnitus is 
related to military service.
 
While the veteran's audiological testing records from [redacted] 
[redacted], his former employer, indicate that the veteran 
was first diagnosed with high frequency hearing loss in April 
1973 and revealed hearing loss for years thereafter, these 
records failed to indicate the cause of the veteran's hearing 
loss.

Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See  
38 C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent.  However, the veteran's claim fails based upon the 
lack of medical nexus associating his injuries in service to 
a current disability.  The provisions concerning continuity 
of symptomatology do not relieve the requirement that there 
be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  In other words, even accepting 
the veteran's allegation that he has had hearing loss and 
tinnitus since service, no medical professional has ever 
linked that these conditions to the current disability.

The Board notes that at the May 2004 RO hearing the veteran 
asserts that the examiner at the November 2003 audiological 
examination misunderstood him when she reported that his 
tinnitus only developed a couple years ago.  The veteran 
contends that he told the examiner that his tinnitus started 
in service, not a couple years ago.  The Board finds that the 
veteran was not prejudiced by this because the Board has 
concluded that the lay evidence presented by the veteran is 
credible and indicates continuity of symptomatology.  
However, the veteran's claim must fail because there is no 
medical evidence of record linking the veteran's current 
tinnitus to that symptomatology.  See Buchanan, supra.

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's bilateral 
hearing and tinnitus to in-service acoustic trauma or any 
other aspect of service, service connection must be denied. 

The Board has considered the numerous statements from friends 
and relatives indicating that they noticed that the veteran 
had experienced hearing loss after returning home from 
Vietnam.  While the veteran and the people who wrote these 
statements may believe that he has hearing loss and tinnitus 
as the result of noise exposure during his period of military 
service, their statements amount to that of a lay person.  A 
lay person has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In summary, the medical evidence on file does not relate the 
current symptoms to any aspect of the veteran's period of 
military service.  In light of the foregoing, the Board finds 
that the preponderance of the evidence is against the claims, 
and the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

II. PTSD 

In February 2004, the RO granted service connection for PTSD 
and rated the disability at 30 percent effective August 13, 
2003.  Subsequently, the RO in April 2005 granted a 50 
percent disability rating effective August 13, 2003.  On 
appeal, the veteran asserts that he is entitled to a higher 
rating because he lost numerous jobs due to his PTSD.  In his 
March 2004 notice of disagreement (NOD), the veteran reported 
that his problems with anger, irritability, hyper-vigilance 
and startling easily are just some of his problems that 
caused him to be fired from 3 jobs.  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

This appeal is from the initial rating assigned to the 
veteran's disability upon awarding service connection.  
Accordingly, the entire body of evidence is for 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The General Rating Formula for Mental Disorders provides that 
a 50 percent disability rating requires: 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect;  
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands;  
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

And, the criteria for a 70 percent rating require:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet.  App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id. 

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In October 2003, the veteran underwent a psychiatric 
examination to determine the extent of his disability.  The 
veteran's GAF score was found to be 55.  The DSM-IV provides 
for a GAF of 51-60 for: "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Subsequent VA examinations in November 2004 and 
April 2005 indicate that the veteran has a GAF score of 50.  
The DSM-IV provides for a GAF of 41-50 for: Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 
      
The veteran underwent a VA psychiatric examination in October 
2003.  The October 2003 medical examination report indicated 
that the veteran was socially and occupationally impaired.  
The examiner noted that while the veteran has been married 
for 27 years and lives with his 22 year old daughter, that he 
spends a great deal of his day isolated and does not interact 
with many things in public.  The examiner reported that the 
veteran reports the inability to get close to other people 
and to trust others and has no close relationships.  The 
veteran reported problems with sleep, anger, irritability, 
hyper-vigilance, and startling easily.  The veteran reported 
that he has lost several jobs in the past due to his temper 
and irritability.  He reports that he would get into fights 
during his period of employment.  

The examiner opined on the veteran's mental status.  The 
examiner noted no hallucinations or delusions, no formal 
thought disorder, and no suicidal ideation.  The veteran's 
speech was normal.  His affect was somewhat depressed when 
talking about his combat experiences.    

The examiner concluded that the veteran's symptomatology 
warranted a GAF score of 55 reflecting moderate psychosocial 
dysfunction.  The examiner noted that the veteran reported 
symptoms consistent with the DSM IV for diagnosis of post-
traumatic stress disorder related to his Vietnam combat 
experiences.  "He has lost several jobs in the past due to 
his temper and irritability and has problems with social 
isolation and related to his symptoms."

While the veteran's claims file was unavailable for review by 
the examiner at the November 2003 VA psychiatric examination, 
subsequent examinations came to similar findings after 
reviewing the veteran's claims file.      

A VA psychiatric examination in November 2004 continued to 
reveal significant social and occupational impairment.  
During the examination the examiner noted that the veteran 
was neatly groomed, alert, fully oriented, and spontaneously 
conversational.  The examiner noted logical thought 
processes, intact critical judgment, and grossly impaired 
memory.  The veteran denied auditory and visual 
hallucination, homicidal ideation, but admitted poor 
concentration, amotivation, limited energy, and lack of 
interest in the activities around him.    

The veteran continued to experience irritability and angry 
outbursts.  The veteran described "barely controlled rage, 
that episodically overflows - most recently in a physical 
confrontation with another driver on a roadway in Ohio."  
The examiner noted that the veteran expresses concern about 
his angry feelings and impulsive behaviors and tries to limit 
interpersonal interactions.  The examiner concluded:

[The veteran] continues to meet full DSM-
IV-TR criteria for chronic combat-related 
PTSD.  Since the last review, he has had 
no significant abatement of symptoms; 
neither drug use nor alcohol abuse is a 
factor in his current functioning or in 
the expression of his symptoms.  His 
reports of irritability and of recent 
incidents of behavioral dyscontrol are 
indicative of a worsening of symptoms 
(thus the GAF of 50) and even more 
strongly indicate the need for treatment.  
    
A subsequent VA examination in April 2005 also indicated that 
the veteran was socially and occupationally impaired.  The 
veteran reported that he had lost 5 to 6 jobs since 1995 
because of his temper and has not worked since September 
2002.  The examiner noted that the veteran has been unable to 
develop an adaptive employment because of his explosiveness 
and the inability to relate in a socially adaptive way.  The 
examiner explained that the veteran has been unable to 
develop new social relationships for the same reason and also 
because he lacks motivation and is mistrustful of any 
unfamiliar people.  The examiner also noted that the veteran 
has no friends other than childhood and Vietnam related 
friends.  
The examiner noted that the veteran described deluded 
thinking, denied hallucinations, demonstrated a poor span of 
attention, demonstrated a fair ability to concentrate, 
demonstrated a poor ability to remember, and he demonstrated 
a poor ability to reason abstractly.  The examiner opined:

He re-experiences the fright of the 
trauma via nightmares, citing a most 
recent on [sic] that contained a scene of 
not being in charge of actions taken in 
relation to his life or death...He avoids 
activities and people that feel 
threatening to him in relation to a lack 
of certainty of being in charge of 
events...He has a sense of a foreshadowed 
future.  He has difficulty falling asleep 
and in staying asleep.  He has problems 
with irritability and outbursts of anger.  
He is hyper-vigilant.  He has an 
exaggerated startle response.  He is 
deluded when not in the protection of his 
home and mistrustful of unfamiliar 
people.  These symptoms have been with 
him for more than a year.       

The examiner concluded that the veteran's symptomatology 
warranted a GAF score of 50 because of serious symptoms.  The 
examiner reported a flat affect, social and occupational 
impairment, depression, lack of motivation and infrequent 
suicidal thinking. 

The Board notes that the veteran submitted statements from 
coworkers dated September 2004.  The statements describe the 
veteran's difficulties in getting along with employees, 
supervisors and the union.  One statement from a gentleman 
who had worked with the veteran at the Detroit Diesel Corp. 
indicated that the veteran would "get angry at practically 
nothing and go beyond what was called for."  The gentleman 
explained that he could see when these incidents happened 
that he was out of control and could not help himself.  
Another statement received in September 2004 indicated that 
the veteran would get angry with other employees if they 
disagreed with him or his practices.  The author of the note 
reported that he saw first hand that the veteran did not 
always see eye to eye with supervisors and management.          
  
The crucial inquiry, then, is whether the medical evidence 
reveals symptomatology that more nearly approximates the 
criteria for a rating in excess of 50 percent.  The Board 
finds that it does.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The veteran exhibits a 
flat affect, depression, lack of motivation, and nightmares.  
He does experience some infrequent suicidal thinking, but 
there is no indication that he has ever attempted suicide, 
and he has denied active ideations during some VA 
examinations  The veteran has problems with irritability and 
outbursts of anger, which appear severe.  While the November 
2004 examination indicated that the veteran had a physical 
confrontation with another driver on a roadway in Ohio, it is 
unclear whether this incident led to actual physical 
violence.  Further, it is unclear whether this incident was 
an isolated event or reoccurring behavior.  However, from the 
lay statements submitted from past co-workers, the veteran's 
anger problems are certainly recurring to the extent they 
interfere with his ability to act appropriately.  While the 
examiner at the November 2004 psychiatric examination noted 
that the veteran's barely controlled rage episodically 
overflows, it is impossible to accurately conclude whether 
this means that the veteran's rage leads to physical violence 
or just angry outbursts.  

Clearly not all the criteria for a 70 percent rating have 
been met.  There is no evidence that the veteran's depression 
or any other symptoms of his PTSD have affected his ability 
to function independently.  He has never exhibited gross 
impairment in thought processes or communication.  He remains 
able to communicate relevantly and coherently.  He does 
maintain effective relationships with his wife and daughter 
and apparently has a few friends.  He maintains his personal 
hygiene.  However, since the veteran has some of the criteria 
for a 70 percent rating, along with several psychiatric 
symptoms not listed in the rating schedule such as 
hypervigilance, irritability, loss of interest, etc., see 
Mauerhan, supra, the Board concludes his overall level of 
disability more nearly approximates that consistent with a 70 
percent rating.  The GAF scores of record, especially the 
ones assigned on the recent VA examinations, support the 
Board's conclusion that a higher rating is warranted.  The 
scores of 50 reflect "serious" impairment in social and 
occupational functioning, which is commensurate with a higher 
degree of social and industrial impairment as required for 
the assignment of a 70 percent disability evaluation.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating from the date he filed his claim.  
Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his PTSD, that 
would not be appropriate for this time period.  The medical 
evidence shows a consistent level of disability, and 
consequently a 70 percent rating is warranted from the date 
of claim.

The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  The criteria for a 100 
percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

The veteran does not have any of the symptoms ordinarily 
associated with total social and occupational impairment, 
such as impaired thought processes or communication, 
hallucinations, inappropriate behavior, deficient personal 
hygiene, disorientation or memory loss.  He routinely denies 
having any suicidal or homicidal ideations during the course 
of medical treatment.  He testified that he does experience 
such thoughts on occasion, but he clearly is not in 
persistent danger of hurting himself or others, since the 
preponderance of the treatment notes show denials of such 
thoughts or intent.  It is clear that any suicidal or 
homicidal thoughts he experiences are intermittent and 
isolated in nature.

The veteran does not have total social impairment.  He does 
have deficiencies in this area, but that is contemplated in 
ratings lower than 100 percent.  He does have some social 
isolation, but he has contact with others.  The fact remains 
that he has been able to maintain a lengthy marriage despite 
his psychiatric symptoms, and he apparently does visit with 
family on occasion (although they are his wife's friends or 
family) and he has at least a couple close friends. 

The veteran's main argument is that he has total occupational 
impairment.  He states he has not worked since approximately 
2002.  It is certainly reasonable that the severity of his 
psychiatric symptoms would affect his occupational 
impairment.  Clearly any difficulty he has interacting with 
other people would affect his ability to pursue certain 
occupations.  However, there is no medical evidence that he 
is completely impaired occupationally because of his 
psychiatric symptoms - only that he is severely impaired.  
This severe impairment is now recognized by the 70 percent 
rating being granted in this decision.  Therefore, a higher 
rating is not warranted.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
PTSD has been raised by the veteran's representative in the 
October 2006 Appellant's Brief.  The representative argues 
that in light of the veteran's social and occupational 
impairment, a total evaluation is warranted through 
extraschedular consideration.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's PTSD 
in the statement of the case (SOC) dated April 2004, and the 
relevant regulation regarding extraschedular ratings was 
included in that SOC.  While the Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The schedular evaluations for PTSD disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for such a disorder where specific 
objective criteria are met.  The veteran does not meet the 
schedular criteria for a higher disability rating.  It does 
not appear that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  The veteran has not required 
any periods of hospitalization.  There is no evidence in the 
claims file to suggest marked interference with employment as 
a result of this condition that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  His symptoms are consistent with the disability rating 
that has been assigned.  In other words, he does not have any 
symptoms from his service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  

While the veteran has asserted that his disability causes 
significant social and occupational impairment, such 
impairment is contemplated in the disability rating that has 
been assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].      

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

III. Scars

In February 2004, the RO granted service connection for 
shrapnel wound scars of the right forearm and the right 
shoulder and rated the disability at 0 percent 
(noncompensable) effective August 13, 2003.  In his notice of 
disagreement (NOD) dated March 2004, the veteran asserts that 
he is entitled to a higher rating because he contends that he 
has arthritis in the right forearm along with pain on motion.  
In addition, at the May 2004 RO hearing he indicated that he 
had limited motion in the right shoulder due to his scar 
wounds.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

This appeal is from the initial noncompensable rating 
assigned for the veteran's shrapnel wound scars of the right 
arm and right shoulder upon awarding service connection.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

A 10 percent rating is assigned for scars, other than head, 
face, or neck that are deep or that cause limited motion and 
which cover an area exceeding 6 square inches (38 C.F.R. § 
4.118, Diagnostic Code 7801).  A 10 percent rating is also 
assignable for scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion which 
cover an area of 144 square inches (929 sq. cm.) or greater.  
(Diagnostic Code 7802).  Unstable superficial scars warrant a 
10 percent rating.  (Diagnostic Code 7803).  Scars which are 
superficial and painful on examination are assigned a 10 
percent rating.  (Diagnostic Code 7804).  Other scars are 
rated based on limitation of function of affected part.  
(Diagnostic Code 7805).  The notes to the aforementioned 
diagnostic codes provide that a deep scar is one associated 
with underlying soft tissue damage; a superficial scar is one 
not associated with underlying soft tissue damage; an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.

The October 2003 VA medical examination indicated small scars 
on the right forearm that were hardly visible and no scars on 
the right shoulder or wrist.  The right shoulder and wrist 
are normal.  The examiner noted:

Examination of the scars reveals that on 
the right forearm, there are two or 
three, hardly visible, very superficial 
pale spots in the mid forearm.  They are 
not tender and there is no adhesion.  
Also, over the right wrist there is 
tenderness on the ulnar side.  But there 
are no scars and the range of motion of 
the wrist joint is full and painless.  
Examination of the right shoulder area 
reveals that there are no scars.  Range 
of motion is full and painless.  Power is 
satisfactory.

The examiner also indicated that the x-ray of the right 
forearm, right wrist and right shoulder were within the 
normal limits with no metallic fragments in the soft tissues 
in those areas.   

The Board finds that an initial compensable rating is not 
warranted because the objective medical evidence does not 
show that the veteran's scars are deep or cover an area 
exceeding 6 square inches, that the scars cause limited 
motion which covers an area of 144 square inches or greater, 
that the scars are superficial and unstable, that the scars 
are superficial and painful on examination, or that the scars 
limit function of the affected part.  There are no medical 
records in the veteran's claims file to contradict the 
October 2003 VA medical examination report.  Accordingly, the 
evidence does not support a higher rating under any of the 
rating criteria for scars.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2006).

While the veteran asserts that he has pain on motion of the 
left forearm and arthritis of the left forearm, the October 
2003 VA examination indicated that the right wrist was normal 
and range of motion of the wrist was full and painless.  The 
x-ray results of the right forearm and wrist were within the 
normal limits with no metallic fragments in the soft tissues 
in those areas.  There was no indication of arthritis.     

The Board has reviewed all other relevant Diagnostic Codes 
and found them to be inapplicable to the veteran's current 
condition.  The evidence failed to indicate the presence of 
nerve, muscle, or joint damage.  Although the examiner 
indicated that there was tenderness on the ulnar side of the 
right wrist, there were no scars on the wrist or other sign 
of abnormality.       

Again, at no time after the effective date of the veteran's 
service connection has his disability met the criteria for a 
compensable rating, making staged ratings under Fenderson, 
supra, inappropriate.

The preponderance of the evidence is against the claim for an 
initial compensable rating for shrapnel wound scars of the 
right arm and right shoulder.  The benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Veterans Claims Assistance Act 

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters dated in September 2003 and September 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board notes that the 
September 2003 letter was sent prior to the initial 
adjudication of the veteran's claims.  The U.S. Court of 
Appeals for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the veteran's 
claims for PTSD and shrapnel scars were granted, disability 
ratings and effective dates assigned, in the 2004 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, No 01-1332 (U.S. Vet. 
App. September 20, 2006); cf. Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006) (where the notice of 
the need for evidence showing an increased disability without 
providing the applicable ratings provisions was sufficient 
for VCAA notice requirements).   

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The September 2005 letter specifically told the 
veteran to provide any relevant evidence in his possession, 
and informed him the evidence must show the disability had 
worsened to grant an increased rating.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claims for service 
connection for bilateral hearing loss and tinnitus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot and no 
further notice is needed on these claims.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, the RO has 
assigned an initial noncompensable disability rating for 
shrapnel wound scars of the right arm and right shoulder and 
an initial 50 percent rating for PTSD, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating for the scars, but has assigned a 
70 percent rating for the PTSD back to date of claim.  
Consequently, there is no question as to an effective date to 
be assigned, and no further notice is needed on these issues.  
Id.     

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  
 
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been requested and obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The veteran was accorded VA psychiatric examinations in 
October 2003, November 2004, and April 2005.  The veteran was 
also afforded a VA examination in October 2003 in order to 
evaluate his shrapnel wound scars of the right arm and right 
shoulder.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough and adequate upon which to base a decision. 

The Board notes that the veteran was accorded a VA 
audiological examination in November 2003.  38 C.F.R. 
§ 3.159(c)(4).  In the Statement of Accredited Representative 
dated August 2005, the veteran's representative contends that 
a medical opinion is required pursuant to the veteran's 
service connection claims for hearing loss and tinnitus.  
While the November 2003 audiological examination did not 
provide an opinion on the nature and etiology of the 
veteran's hearing loss and tinnitus, an opinion was 
subsequently provided in the VA December 2004 medical 
audiological report.  The Board notes that the opinion was 
rendered after the examiner reviewed the veteran's claims 
file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating of 70 percent for post-
traumatic stress disorder (PTSD) is granted, subject to the 
laws and regulations governing payment of monetary benefits.

Entitlement to a higher initial evaluation for shrapnel wound 
scars of the right arm and right shoulder currently evaluated 
as 0 percent disabling (noncompensable) are denied.
 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


